Citation Nr: 1027094	
Decision Date: 07/20/10    Archive Date: 07/28/10

DOCKET NO.  05-07 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
the previously denied claim of entitlement to service connection 
for left ear hearing loss.

2.  Entitlement to service connection for post traumatic stress 
disorder (PTSD).



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to January 
1969 and from April 1969 to June 1971.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2004 rating decision of the White River 
Junction, Vermont Department of Veterans' Affairs (VA) Regional 
Office (RO).

The Veteran was afforded an informal conference with a Decision 
Review Officer in April 2004.  A copy of the report is associated 
with the claims file.

The Veteran testified at a hearing before the RO in April 2005.  
A transcript of that hearing has been associated with the claims 
file.

This case was previously remanded by the Board in December 2007 
for additional development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board finds that there is a further VA duty to assist the 
Veteran in developing evidence pertinent to his claims for 
whether new and material evidence has been received to reopen a 
previously denied claim for service connection for left ear 
hearing loss and service connection for PTSD.  38 U.S.C.A. § 
5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 (2009).

The Veterans Claims Assistance Act (VCAA)

In the December 2007 remand, the Board instructed the RO to 
provide that the proper notice to the Veteran under the 
requirements of the VCAA and pursuant to Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  The December 2007 Board remand also instructed that the 
Veteran should be provided VCAA notice consistent with the 
requirements under Kent v. Nicholson, 20 Vet. App. 1 (2006) with 
respect to his claim for whether new and material evidence has 
been received to reopen a previously denied claim for service 
connection for left ear hearing loss.

The Board notes that a January 2008 letter was sent by the RO 
which included VCAA notice with the appropriate Kent and Dingess 
notice requirements.  Due to a computer error, however, this 
letter was sent to a different person (L.M.) other than the 
Veteran, at the same P.O. Box address as the Veteran and with the 
Veteran's social security number included in the letter.  The 
Veteran informed VA that he had not received the letter and that 
L.M. was the mother of one of his children.  He also requested 
that the letter be re-mailed.  

In March 2009, the Veteran was sent another VCAA letter, however, 
while this letter informed the Veteran of the basis of the 
previous denial, he was not informed of the evidence necessary to 
substantiate the element or elements of service connection which 
were found to be unsubstantiated in the previous denial and was 
not informed of what constitutes both "new" and "material" 
evidence to reopen the previously denied claim.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  The March 2009 letter also 
failed to inform the Veteran of the VCAA requirements pursuant to 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thus, the 
notice requirements of Kent and Dingess have not been satisfied, 
as directed by the Board in the December 2007 remand and a new 
VCAA notice must be sent to the Veteran at his current address 
with the appropriate notice consistent with Kent and Dingess.  
See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The Board also finds that, as the record reflects that the 
Veteran's left ear hearing loss preexisted his active service, he 
must be notified of the elements of service connection with 
respect to aggravation of a preexisting condition.  

Stressor Information

In December 2007, the Board also remanded this case for 
additional development with respect to the Veteran's alleged 
stressors during his military service which include the 
following:  (1) while in Saigon, Vietnam for a three-month tour, 
he was put in charge of picking through dead bodies and putting 
them into body bags to send them on planes back to the United 
States; (2) while serving for six months (from 1967 to 1968) at 
the Long Binh Jail (LBJ) in Saigon, Vietnam, he watched men in 
the jail hang themselves and then had to remove those prisoners 
who had hung themselves; (3) while in Taegu, Korea at Camp Henry 
with the 142nd Military Police Battalion (from April 1968 to 
March 1969), he was guarding a depot and was attacked (along with 
someone named J.K.) by four to five thousand Koreans, where they 
exchanged gunfire and one person was killed; (4) on the 
demilitarized zone (DMZ) in Korea, he saw two men killed by field 
mines and encountered the enemy face to face with weapons drawn 
(six to ten feet away) before each walked away from the other; 
(5) he saw dead bodies all over the rice paddies; (6) he saw 
women and children killed, and saw a sergeant shoot a 4-year-old 
child who had grenades strapped to her legs; (7) while on patrol 
for guard duty one night, he and his patrol partner (J.P.) were 
fired upon; (8) while in Korea, between February 1969 and May 
1969, he was charged by 1,500 "gooks" and had to fire their guns 
in the air; (9) while in Korea, he saw a fellow soldier get 
stabbed five to six times; (10) he had to pick up the remains 
after a Jeep with two military personnel in it was hit by a mine 
on the DMZ zone; (11) when leaving Korea, his plane was shot at 
two or three times by Koreans with rifles on the ground; (12) 
between August 1969 to October 1969 (although his service records 
indicate he was in Germany at this time) he witnessed a plane 
crash while serving in Laos on temporary orders with 8 persons 
being killed;(13) during his time in Korea from April 1968 to 
April or May 1969 (as indicated by the Veteran), he was assigned 
to the 7th Infantry Division and sent to the Imigin River near 
the DMZ in Korea to help with the South Korean Army and South 
Korean Police and more than 20 of the South Korean Army were 
killed or wounded along with two South Korean Police and two of 
the U.S. Army; (14) while on patrol in Patton Village, Germany 
with the 385th Military Police Battalion (from 1969 to 1971), he 
saw a solider (SP4 R.) shoot off a colonel's leg; and (15) while 
in Germany, he was called to the Autobahn where a military M151 
Jeep was mangled with two unidentifiable military personnel in 
it.

The Board directed the RO, after taking into account the 
additional evidence provided by the Veteran in his August 2005 
personal statement, to ask the Veteran to provide more specific 
information regarding his reported stressful events during 
service in Korea and Vietnam, including supporting details such 
as the specific locations, names of any individuals involved, and 
time frames during which the claimed incidents occurred 
(preferably, within no more than a 60-day time period for each 
claimed incident).  The RO was also directed to advise the 
Veteran that he can also submit "buddy statements" containing 
verifiable information regarding the events claimed as 
"stressors" during his military service and to advise the Veteran 
that this information is vitally necessary in order to obtain 
supportive evidence of the claimed stressful events he 
experienced; without which, his claim may be denied.  

These directions were included in the January 2008 VCAA letter, 
however, as noted above, the Veteran did not receive the letter 
and the March 2009 letter failed to advise him that he can also 
submit "buddy statements" containing verifiable information 
regarding the events claimed as "stressors" during his military 
service and that this information is vitally necessary in order 
to obtain supportive evidence of the claimed stressful events he 
experienced, as directed by the Board in the December 2007 
remand.  See id.  Thus, the Veteran must again be provided with 
notice of this information.  

In the December 2007 remand, the Board also instructed the RO to 
review the file and prepare a summary of all of the Veteran's 
claimed in-service stressors and to submit this summary, as well 
as any additional information obtained from the Veteran 
concerning his alleged stressors and any relevant information 
from his service personnel records to the U. S. Army and Joint 
Services Records Research Center (JSRRC), requesting that an 
attempt be made to independently verify the claimed stressors.  
The RO was then directed, after receiving a response from JSRRC, 
to make a determination as to which (if any) stressors are 
corroborated, to include consideration as to whether the Veteran 
was involved in combat.  Finally, the Board directed the RO to 
schedule a VA psychiatric examination if, and only if, a stressor 
was verified.  As discussed below, the Board finds that the claim 
must be remanded again for compliance with the Board's December 
2007 remand instructions.  See id. 

In this case, the RO did not prepare any summary of the Veteran's 
claimed in-service stressors.  The RO instead, requested 
verification for one stressor from the National Personnel Records 
Center (NPRC), alleged to have occurred in Korea in August 1969 
to September 1969, although the Veteran's service personnel 
records indicate he only served in Korea from April 1968 to March 
1969 and therefore, this particular timeframe was after the 
Veteran served in Korea.  The RO also received a response from 
JSRRC in June 2009 with respect to the unit history for the 502nd 
Military Intelligence Battalion and Eighth U.S. Army Military 
Intelligence Group for incidents in 1969, which had occurred 
after the time the Veteran's service records reflect that he 
served in Korea.  It appears that JSRRC was supplied with the 
wrong dates for the Veteran's service in Korea and only searched 
for the year 1969.  Thus, the Veteran's claimed stressors must be 
sent to the JSRRC in an attempt to independently verify the 
claimed stressors before further action is taken.  

The JSRRC response also notified the RO that they did not 
maintain the morning reports from the142nd Military Police 
Battalion and a morning report search was recommended to 
determine if the two men killed in the mining incident were in 
the 142nd.  The record does not indicate that any follow up with 
the morning reports was conducted.  The record also does not 
indicate that the RO made a determination as to which (if any) 
stressors are corroborated as instructed by the December 2007 
Board remand.  The RO instead scheduled the Veteran for a VA 
examination in which the examiner attempted to verify each 
stressor that was listed in the JSRRC response.  

As such, the Board finds that a remand is necessary for the RO to 
comply with the Board's December 2007 remand instructions with 
respect to the Veteran's alleged in-service stressors.  See id. 

The Veteran's DD Form 214 confirms that he served in Korea, but 
it does not show that he was awarded any medals indicative of 
combat, as none of his awards were issued with a V device.  The 
Veteran's military occupational specialty (MOS) in service was a 
military policeman while in serving with the 142nd Military 
Police Company in Korea from April 1968 to March 1969, a military 
policeman while serving with Company B of the 385th Military 
Police Battalion in Europe from April 1969 to September 1970 and 
a mechanical maintenance apprentice while serving with Company C 
of the 385th Military Police Battalion in Europe from September 
1970 to March 1971.  As there is no objective evidence showing 
his actual participation in combat, the Board cannot conclude 
that the Veteran engaged in combat with the enemy for purposes of 
corroborating his claimed in-service stressors.  See 38 U.S.C.A. 
§ 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2009).  Therefore, 
the law requires that his claimed stressors be independently 
corroborated by evidence other than his lay testimony or the 
diagnosis of PTSD.

Service personnel records document that the Veteran served in 
Korea from April 1968 to March 1969 and in Germany from April 
1969 to March 1972.  However, his departure date from Germany 
must have been reported incorrectly, as the Veteran separated 
from military service in June 1971.  Service personnel records 
also confirm that the Veteran served with the 385th Military 
Police Battalion from December 1969 to March 1971.  No records 
indicate that the Veteran ever served a tour of duty in Vietnam.  

Service treatment records reflect that the Veteran received 
psychiatric treatment in June 1970 and February 1971 and was y 
recommended for separation from service at both these times due 
to his diagnosed chronic and severe paranoid personality disorder 
and emotionally unstable personality with sociopathic tendencies.  
Service personnel records reflect that the Veteran was 
recommended for discharge for unsuitability as it was doubtful 
that he could or would develop sufficiently to full participate 
in his assigned duties or become a satisfactory soldier.  Service 
personnel records also noted he had uncontrollable temper 
problems, several disciplinary actions against him for his 
behavior, a rehabilitation transfer and counseling from October 
1970 to April 1971.  

Competent medical evidence shows that the Veteran has been 
diagnosed with PTSD.  Specifically, VA examination reports on 
October 2002 and August 2009 confirm an Axis I diagnosis of PTSD 
for the Veteran.  

As the record reflects the Veteran was diagnosed with an PTSD, 
but no diagnosis has been based upon a verified in-service 
stressor as the complete development of the Veteran's alleged in-
service stressors has not been completed, and the service records 
reflect that the Veteran was treated for psychiatric disabilities 
in service, received disciplinary action and ultimately was 
recommended for separation from service based on his 
unsuitability, the Board finds that, following the appropriate 
development with respect to the Veteran's alleged in-service 
stressors as instructed in the Board's remands , a VA examination 
is then necessary to determine whether the Veteran's PTSD is 
related to a verified in-service stressor or whether the 
Veteran's PTSD is related to his psychiatric disabilities which 
manifested during his active service. 38 C.F.R. § 3.159(c)(4); 
McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Locklear v. 
Nicholson, 20 Vet. App. 410 (2006).  

To ensure due process of law and proper compliance with the 
Board's December 2007 remand instructions, the case is REMANDED 
for the following action:

1.  The RO should send the Veteran and his 
representative a letter that complies with 
the notification requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).

The letter should explain what, if any, 
information and (medical and lay) evidence 
not previously provided to VA is necessary to 
substantiate the claims.  The letter should 
indicate which portion of the evidence, if 
any, is to be provided by the Veteran and 
which portion, if any, VA will attempt to 
obtain on his behalf.  The letter should also 
request that the Veteran provide any evidence 
in his possession that pertains to the 
claims.

In addition, the letter should contain an 
explanation as to the information or evidence 
needed to establish a disability rating and 
effective date for the claims on appeal, as 
outlined by the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Finally, the letter must describe the basis 
of the previous denial of the Veteran's 
service connection claim for left ear hearing 
loss, as well as the evidence necessary to 
substantiate the element or elements of 
service connection (to include aggravation of 
a preexisting injury) found to be 
unsubstantiated in the previous denial.  The 
letter should also notify the Veteran of what 
constitutes both "new" and "material" 
evidence to reopen the previously denied 
claim.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).

2.  The RO should ask the Veteran to provide 
more specific information regarding his 
reported stressful events during service in 
Korea and Vietnam.  This includes supporting 
details such as the specific locations, names 
of any individuals involved, and time frames 
during which the claimed incidents occurred 
(preferably, within no more than a 60-day 
time period for each claimed incident).

Advise the Veteran that he can also submit 
"buddy statements" containing verifiable 
information regarding the events claimed as 
"stressors" during his military service.  
Advise the Veteran that this information is 
vitally necessary in order to obtain 
supportive evidence of the claimed stressful 
events he experienced; without which, his 
claim may be denied.

3.  With this information, the RO should 
review the file and prepare a summary of all 
of the Veteran's claimed in-service 
stressors, including the appropriate dates of 
the Veteran's service with respect to the 
alleged stressors.  This summary, as well as 
any additional information obtained from the 
Veteran concerning his alleged stressors and 
any relevant information from his service 
personnel records, should be sent to the U. 
S. Army and Joint Services Records Research 
Center (JSRRC), requesting that an attempt be 
made to independently verify the claimed 
stressors.  The JSRRC should be requested to 
provide any additional information that might 
corroborate the Veteran's alleged stressors.  
A search of unit and organizational histories 
should be conducted in an effort to verify 
attacks and casualties if deemed necessary.  
Morning Reports for the 142nd Military Police 
Battalion should also be searched.  

4.  After receiving a response from JSRRC, 
the RO should make a determination as to 
which (if any) stressors are corroborated, to 
include consideration as to whether the 
Veteran was involved in combat.  If the RO 
determines that the Veteran was involved in 
combat, then corroborative evidence is not 
required regarding any combat-related 
stressors.

5.  After the above has been completed, 
the RO/AMC should then schedule the Veteran 
for a VA psychiatric examination by an 
appropriate specialist to determine the 
current nature and etiology of any 
psychiatric disorder found to be present; and 
to determine if the Veteran meets the 
diagnostic criteria for PTSD and, if so, 
whether such is linked to the verified in-
service stressful event, as developed and 
determined by the RO in accordance with the 
above outlined procedures.  The RO/AMC must 
inform the VA examiner of the verified in-
service stressful event and forward the 
claims file to that examiner for review in 
connection with the examination.  The 
examination report is to contain a notation 
that the examiner reviewed the claims file, 
to include a copy of this remand, the 
service treatment records and the 
service personnel records.  The 
psychiatric examination is to include a 
review of the Veteran's history and current 
complaints, as well as a comprehensive mental 
status evaluation and any tests deemed as 
necessary.

The examiner is asked to offer an opinion 
addressing the following questions:

a.  Does the Veteran meet the diagnostic 
criteria for PTSD as defined by the American 
Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders?  If 
so, is it at least as likely as not (50 
percent or greater probability) that the 
Veteran's PTSD is causally linked to the 
verified in-service stressful event?

b.  Is it at least as likely as not (50 
percent or greater probability) that the 
Veteran's PTSD had its onset during service; 
or, is the Veteran's PTSD related to the 
psychiatric disabilities noted during his 
active service?

c.  Has the Veteran developed an acquired 
psychiatric disorder other than PTSD and; if 
so, please specify the diagnosis (or 
diagnoses).  Is it at least as likely as not 
(50 percent or greater probability) that any 
current diagnosis of a psychiatric disorder, 
other than PTSD, had its onset during service; 
or, was such a disorder caused by any event or 
incident that occurred during service, to 
include any verified in-service stressor 
events?  

The examiner is advised that the term "as 
likely as not" does not mean within the realm 
of possibility.  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided that 
it is medically sound to find in favor of 
causation as to find against causation.  "More 
likely" and "as likely" support the 
contended causal relationship; "less likely" 
weighs against a causal relationship.

A complete rationale must be given for any 
opinion expressed, and the foundation for all 
conclusions should be set forth.  The report 
of the examination should be associated with 
the claims file.

The Veteran is hereby advised that failure to 
report for any scheduled VA examination 
without good cause shown may result in the 
denial of the original claim for service 
connection.

6.  To help avoid future remand, VA must 
ensure that all requested action has been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a deficient 
manner, then appropriate corrective action 
should be undertaken.  See Stegall v. West, 
11 Vet. App. 268 (1998).

7.  After the development requested above has 
been completed to the extent possible, the 
record should again be reviewed.  The claim 
for service connection should be adjudicated.  
If the benefits sought on appeal remain 
denied, the Veteran and representative, if 
any, should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.  The case 
should then be returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


